COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON


                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Jonathan Beryl Harris; The Law Offices of J.B. Harris, P.A. and J.B.
                          Harris, P.A. v. Phillip T. Howard, and Howard & Associates,
                          Attorneys at Law, P.A.

Appellate case number:    01-19-00968-CV

Trial court case number: 2019-22971

Trial court:              127th District Court of Harris County

      The en banc court has voted to deny appellants’ motion for en banc reconsideration.
Accordingly, it is ordered that the motion for en banc reconsideration is denied.

En banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, Countiss, and Adams.

Judge’s signature: _____/s/ Sarah B. Landau_____________
                                  Acting for the En Banc Court

Date: ____December 3, 2020______